 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 505 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Wilson of South Carolina (for himself, Mr. Spratt, Mr. Clyburn, Mr. DeMint, Mr. Brown of South Carolina, and Mr. Barrett of South Carolina) submitted the following concurrent resolution; which was referred to the Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Recognizing, commending, and supporting the efforts of the Celebrate Freedom Foundation. 
 
Whereas the Celebrate Freedom Foundation, a nonprofit organization incorporated in the State of South Carolina in 1999, is a volunteer organization composed of veterans, families of veterans, and civilian supporters who teach young Americans about the sacrifices made by members of the Armed Forces in defense of freedom and democracy, and honor these members who protect the American way of life; 
Whereas the Celebrate Freedom Foundation receives donations made by private individuals and businesses, but receives no Federal funding; 
Whereas the Celebrate Freedom Foundation volunteers donate a significant amount of their personal time and resources to present extensive and elaborate living history programs at public venues, including air and ground shows, schools, institutions, hospitals, Veterans Day parades, and other community outreach venues; 
Whereas these living history programs honor the Armed Forces and veterans of the Armed Forces and inspire the American public to support the Armed Forces by educating the public about military life, duty, honor, and devotion; 
Whereas during the past seven years, the Celebrate Freedom Foundation devoted over 250,000 volunteer hours and collected over $3,500,000 in donated funds, aircraft, and equipment to develop, organize, and conduct public presentations that share military stories with an audience of more than 4,500,000 people and help foster American patriotism; and 
Whereas the Celebrate Freedom Foundation provides veterans of the Armed Forces with a means to tell their legacy of service and devotion, and the material and equipment to share that legacy with the American public: Now, therefore, be it 
 
That Congress recognizes, commends, and supports the efforts of the Celebrate Freedom Foundation, a nonprofit organization incorporated in the State of South Carolina— 
(1)for educating the American public about the sacrifices made by members of the Armed Forces in defense of freedom and democracy; 
(2)for connecting members of the Armed Forces to the American public as active and admired members of the American family who answer the call to serve to protect the freedoms that are part of the American way of life; 
(3)for inspiring patriotism and motivating the American public toward service to their community, State, and Nation by involving the public in the military legacy of the United States;  
(4)for receiving serviceable air and ground equipment that is surplus to the needs of the Armed Forces; and 
(5)for preserving and operating the authentic examples of military aircraft and ground equipment in educational living history demonstrations and presentations so that the symbols of the American military legacy may remain in the skies and on the ground for future generations.  
 
